Citation Nr: 0726686	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for blurred vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from April 1992 through May 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) regional office (RO) in Nashville, 
Tennessee, which, in pertinent part, denied all issues now on 
appeal.

In June 2006, the Board remanded this case for additional 
evidentiary development.  As a preliminary matter, the Board 
finds that the development directed for the headaches claim 
has been completed.  However, for the reasons addressed in 
the REMAND portion of the decision below, the Board finds 
that the remand directives regarding the blurred vision claim 
have not been completed.  In accord with Stegall v. West, 11 
Vet. App. 268 (1998), this claim will be remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if additional action is required 
on his part.

As an additional matter, the Board observes that when this 
case was previously before it in June 2006 it included the 
issues of entitlement to service connection for disabilities 
of the upper and low back which were part of the remand 
directives.  However, service connection was subsequently 
established for mechanical low back pain, claimed as low back 
pain and upper back disability, by a March 2007 rating 
decision.  In view of the foregoing, these issues have been 
resolved and are not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board further observes that in June 2006 it also referred 
the issue of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability to the RO for appropriate action.  As the 
documents assembled for the Board's review do not reflect 
that issue has as yet been adjudicated below, it is once 
again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent evidence is against 
the veteran currently having a chronic headache disorder that 
was caused by a disease or injury incurred in and/or 
aggravated by active service.


CONCLUSION OF LAW

Service connection is not warranted for headaches.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  As noted in the June 2006 
remand, it does not appear that such pre-adjudication notice 
was provided to the veteran.  Nevertheless, under such 
circumstances, the United States Court of Appeals for the 
Federal Circuit has indicated that this defect can be 
remedied by fully compliant notice issued prior to a 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  

Here, the veteran was sent adequate notification letters in 
August 2003 and June 2006, both of which were provided prior 
to readjudication of this claim by Supplemental Statements of 
the Case (SSOCs) in October 2003 and April 2007.  Taken 
together, these letters informed the veteran of the evidence 
necessary to substantiate his current appellate claim decided 
herein, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the June 2006 letter included information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any other relevant evidence that has not been 
obtained or requested.  Further, he has had the opportunity 
to present evidence and argument in support of his claim.  
Although he initially requested a Board hearing in 
conjunction with this appeal, that request was withdrawn.  
Moreover, he was accorded a VA medical examination in 
November 2006 regarding this case.  Consequently, for these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that the veteran is not entitled to a 
grant of service connection for a chronic headache disorder.

The Board acknowledges that the veteran's service medical 
records show complaints pertaining to headaches.  These 
complaints were reflected in the report of the Medical 
Evaluation Board's physical examination and were continued in 
post-service medical records, as shown in service hospital 
records and, in part, a private report.  For example, a note 
from July 2000 indicates that the veteran's headaches may be 
secondary to narcotic withdrawal.

Despite the foregoing, the Board notes that no competent 
medical opinion is of record which indicates the veteran 
currently having a chronic headache disorder that was caused 
by a disease or injury incurred in and/or aggravated by 
active service.  In fact, a November 2006 VA neurologic 
examiner opined, after evaluation of the veteran and review 
of his claims folder, that the veteran's headaches were less 
likely as not (less than 50/50 probability) caused by or a 
result of service.  The examiner explained that the veteran 
was treated briefly for a headache in 2000, and that it was 
not a chronic condition.  The examiner further noted that the 
headaches had become more chronic since discharge, and that 
they did not fit, symptom-wise, with migraine headaches.  
Rather, the examiner felt that they were most consistent with 
narcotic withdrawal and may be contributed to by Xanax 
withdrawal as well.  Consequently, the examiner did not 
believe the veteran's headaches were caused by an in-service 
injury or otherwise service-connected condition.

In summary, the only competent medical opinion to address the 
etiology of the veteran's headaches has concluded, in 
essence, that he does not have a chronic headache disorder 
that was caused by a disease or injury incurred in and/or 
aggravated by active service.  As this opinion was based upon 
both an evaluation of the veteran and review of the claims 
folder, the Board finds that the examiner had an adequate 
foundation upon which to based his conclusions.  Moreover, 
the examiner provided a rationale in support of his opinion.

For these reasons, the Board finds the preponderance of the 
evidence is against the veteran's claim of service connection 
for headaches.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for headaches is denied.


REMAND

With respect to the blurred vision claim, the June 2006 Board 
remand directed that the veteran be accord a VA medical 
examination which included an opinion that addressed the 
etiology of the current disability.  Although such an 
examination was accorded to the veteran in November 2006, no 
opinion was promulgated as to the etiology of the blurred 
vision.  

In Stegall, supra, the Court held that "a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  11 Vet. App. at 271.  Therefore, the Board has no 
choice but to remand the case again to obtain clarification 
as to the etiology of the veteran's blurred vision claim.

Accordingly, this case is REMANDED for the following:

1.  Please return the veteran's VA claims 
folder to the VA clinician who conducted 
the November 2006 eye examination; the 
clinician must note that the claims 
folder was reviewed.  

Following review of the record, the 
examiner must opine whether the veteran's 
blurred vision is at least as likely as 
not (50 percent likelihood or greater) 
the result of, or otherwise etiologically 
related to, an injury or disease that the 
veteran incurred during service.  NOTE: 
If a blurred vision disability is found, 
the examiner's opinion should include 
comments that address the medical note 
attributing blurred vision to the use of 
prescribed narcotics.  The examiner 
should state an opinion as to when 
(approximate year and month) the disorder 
in question had its onset.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide a 
rationale for any opinion provided.

If the examiner who conducted the 
November 2006 VA eye examination is 
unavailable, the claims folder should be 
sent to another appropriately qualified 
clinician for promulgation of the 
requested opinion(s).  If a new 
examination is desired by the November 
2006 examiner or other clinician, then it 
should be conducted.

2.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
April 2007, and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


